—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered March 26, 1998, denying petitioner’s application to file a late notice of claim, unanimously affirmed, without costs.
The IAS Court properly denied petitioner’s application to file a late notice of claim because the six-year delay in applying for such relief was not substantially attributable to the infancy of petitioner’s son and has prejudiced respondent’s ability to investigate the claim and, ultimately, to defend an action premised thereon. Contrary to petitioner’s contention, the medical records in respondent’s possession did not afford it timely notice of the facts constituting the claim (see, Leonetti v Das, 256 AD2d 128). Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.